Citation Nr: 0333081	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  99-13 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
testicle torsion.

2.  Entitlement to service-connection for right ankle strain.

3.  Entitlement to service-connection for chronic left knee 
pain.

4.  Entitlement to service-connection for chronic low back 
pain.

5.  Entitlement to service-connection for left shoulder 
strain.

6.  Entitlement to service-connection for chronic neck pain 
with headaches.

7.  Entitlement to service-connection for chronic right wrist 
pain.

8.  Entitlement to service-connection for a left eye 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to August 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Nashville, Tennessee, Department of Veteran's Affairs (VA) 
Regional Office (RO), in which service-connection for left 
testicle torsion was granted and assigned a noncompensable 
evaluation.  Entitlement to service-connection for right 
ankle strain, chronic left knee pain, chronic low back pain, 
left shoulder strain, chronic neck pain with headaches, 
chronic right wrist pain and a left eye disorder was denied.


REMAND

The Board denied the veteran's claims in an August 2002 
decision.  The veteran appealed the Board's decision to The 
United States Court of Appeals for Veterans Claims (CAVC).  
In April 2003 the Appellee and Appellant submitted a Joint 
Motion To Vacate And To Remand.  The Appellee and Appellant 
indicated that in view of the VCAA's duty to assist 
provisions, the Board erred by denying the veteran's claims 
without the benefit of an examination addressing the nature 
of his current disabilities and their etiologies, and 
particularly whether these disabilities were related to the 
conditions noted in the veteran's service medical records.  
The parties agreed that the Board should obtain a medical 
opinion, supported by all necessary examination and 
diagnostic findings, as to whether, given the veteran's 
statements and documented medical history, he suffers from 
any current disability that is related to service.  The Court 
granted the motion in April 2003, ordering that the Board's 
decision is vacated, and the matters were remanded.  

The Court, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), held that the VA is to inform the claimant of 
information or evidence necessary to substantiate the claim, 
as well as which evidence VA will seek to provide and which 
evidence the claimant is to provide.  See 38 U.S.C.A. 
§ 5103(a) (2002).  In light of this procedural defect, this 
case must be remanded for its correction.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Appropriate 
action at the RO level is required to provide proper VCAA 
notice.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
appellant should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the appellant that 
VA will obtain records of Federal 
agencies, the appellant is responsible 
for submitting records of private health-
care providers, unless the appellant 
signs a release, which would authorize VA 
to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 
38 C.F.R. § 3.159 (2003).  Any notice 
given, or action taken thereafter, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003).  

3.  The veteran should be afforded VA 
orthopedic, neurologic and 
ophthalmological examinations.  The 
claims folder must be made available to 
the examiners to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
reports that the claims folder has been 
reviewed.  All indicated special tests 
are to be performed.  The examiners 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  

4.  The VA orthopedic, neurologic and 
ophthalmological examiners are requested 
to specifically state whether the veteran 
currently has a right ankle disorder, a 
left knee disorder, a low back disorder, 
a left shoulder disorder, a neck disorder 
with headaches, a right wrist disorder or 
a left eye disorder.  If the veteran has 
any current orthopedic disorders, 
headache disorder or left eye disorder 
the VA examiners are requested to 
specifically express opinions as to 
whether it is as least as likely as not 
that the current disorders were 
etiologically related to or incurred in 
or aggravated during service.  

5.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the 
appellant's claims in light of any 
additional evidence obtained.  

7.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless other notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

